DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the claims received 06/14/2022. 
Claims 1-31 are pending. A complete action on the merits appears below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-13, 18-23, and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0310828 A1 to Reinders et al. (herein after “Reinders”) in view of U.S. Patent No. 5,906,614 to Stern et al. (herein after “Stern”).
Regarding claim 1, Reinders teaches a medical device system (¶[0002]) comprising: 
a structure (Fig. 2; transducer-based device 200); 
a plurality of transducers located on the structure (Fig. 2; transducers 220); 
a shaft member configured to percutaneously deliver the structure to a location within a patient (¶[0229] discusses the catheter as including an elongated flexible rod or shaft member appropriately sized to be delivered percutaneously), the shaft member comprising a distal end portion and a proximal end portion (¶[0014]), at least part of the shaft member sized to be percutaneous deliverable toward the location within the patient distal end portion ahead of the proximal end portion (¶[0229]); 
a plurality of conductors (Fig. 2; conductors 216) coupled to the plurality of transducers, at least a portion of each conductor of the plurality of conductors located within the shaft member (¶[0229]); and 
a controller (Fig. 3A-B; transducer-activation system 322) operatively coupled to the plurality of transducers and configured to cause delivery of electrical power to the plurality of transducers via the plurality of conductors (¶[0229]).
Reinders fails to teach all of the functions the controller is configured to perform, such as delivering electrical power for different time periods to produce different temperatures in the shaft and in tissue.
However, within the breadth of the claim language Reinders does disclose some of the functions. Before addressing those functions, a discussion of the breadth of the claim language will be provided.
Attention is brought to the breadth of the claim language and clarification to the examiner’s claim interpretation, which may be broader than the language initially suggests. The language “configured to” in this claim is a description of what the system is capable of doing, where the prior art only need show a similar capacity to read on the claim. For example, the claim recites a controller “configured to,” but the subsequent language only requires that a shaft temperature is reached given enough time.
The breadth of the first and second time periods is clarified. The first time period is understood to occur at any time long enough to cause a steady-state temperature to be produced, and the second time period is any time less than the first time period. More specifically, there is no upper limit on the length of the first time period, and the second time period is merely less than however many minutes, hours or days that define the first time period.
The term “steady-state” is understood to mean a condition in which a parameter does not substantially change which, all other things being equal, will occur eventually. Further, the claim does not define for how long the parameter must remain substantially constant to qualify as “steady-state.” Even the claimed steady-state temperature is not fixed in time as, for example, the generator could be turned off at any point after a temperature is reached.
Regarding the “first power,” it is noted that the claims do not define that power level. The specification appears to contemplate ablative power level as being within the range of 3-5 Watts (¶[0123]) which is standard for the technology. Further, “ablation” has been defined in the specification as “any disruption to certain properties of tissue” (¶[0123]). However, the exact quantity and the exact type of tissue have not been discussed, so that even the “ablation” of a very small quantity of a very delicate tissue would be sufficient to read on the claim language.
With the preceding discussion in mind, Reinders discloses the controller being configured to cause delivery of the first power for a second time period (which is shorter than some arbitrary first time period). 
Reinders discloses the system wherein the controller being configured to cause delivery, via a first set of the plurality of conductors (¶[0237]- [0238]), of first electrical power to a transducer set of the plurality of transducers, the first electrical power sufficient to cause, if delivered for a first time period, a portion of the shaft member to transition from a first temperature to a steady-state temperature immediately upon conclusion of the first time period, the steady-state temperature determined sufficient to cause thermally-induced tissue cellular damage (¶[0240]). More specifically, there is no evidence that Reinders could cause the shaft to reach a temperature sufficient to cause tissue damage.
Although, resultant heating of a catheter shaft occurring due to heating of distal ablating elements is a commonly known problem in the art as is taught by Geistert (US 2005/0065511 A1; ¶[0003]-[0004]). This occurs due to ablation catheters having HF currents being passed in feed lines to ablation electrodes, resulting in heating of feed lines and subsequent heating of catheter shafts (¶[0004]). 
While Reinders does not specifically disclose a generator capable of outputting energy sufficient to cause the shaft to heat to an ablation temperature, it has been held that making elements adjustable is an obvious modification (MPEP 2144.04(v)(d)). In this case, for example, adjustability of the energy parameters would allow a user to select values for the treatment of a particular problem in a particular patient. It is further noted that generators with variable parameters are common in the art. For example, Stern discloses a generator which may be adjusted based on the particular requirements of the ablation procedure (Col. 14, Lines 8-15).
It would have been obvious to provide the system of Reinders with a generator having adjustable parameters as is taught by Stern to produce the predictable result of allowing a user to control the generator to treat a particular condition of a particular patient in a desired manner.
This incorporation  results in a system with a generator that is “configured to” output power of a level sufficient (which may be quite low, relatively, as discussed above) to, if left for some period of time longer than it would take to ablate tissue with electrodes supplied with that power (i.e. hours or even days as discussed above), raise the shaft temperature to an ablation temperature as warned by Geistert.
The claims do not recite a range for the first power or the first and second times, and the claims do not recite the controller adjusts the energy on the basis of some sensed or input parameters.
Regarding claim 2, Reinders in view of Stern further teaches the medical device system of Claim 1, wherein delivery of the first electrical power to the transducer set, if delivered for a third time period longer than the second time period, is sufficient to cause the portion of the shaft member to transition from the first temperature to a third temperature, the third temperature determined sufficient to cause thermally-induced tissue cellular damage (There will be a variety of temperatures which the shaft will pass through as the temperature increases to a final, steady-state temperature, such as temperatures which will cause cellular damage but have not yet reached steady-state).
Regarding claim 3, Reinders in view of Stern further teaches the medical device system of Claim 2, wherein the third time period is shorter than the first time period (As the temperature will maintain steady-state at the end of the first time period, in which the shaft temperature is increasing, any temperature will be at a point prior to this steady-state temperature).
Regarding claim 7, Reinders further teaches the medical device system of Claim 1, wherein the first temperature is an ambient temperature of the portion of the shaft member (¶[0275]).
Regarding claim 8, Reinders further teaches the medical device system of Claim 1, wherein the first temperature is less than or equal to a temperature of a portion of the patient that the at least part of the shaft member is percutaneously deliverable through (¶[0275] discusses the temperature measurement being received prior to the application of heat and/or electrical power to the device).
Regarding claim 9, Reinders further teaches the medical device system of Claim 1, wherein the transducer set is a first transducer set and the controller is configured to cause particular electrical power to be delivered to at least a second transducer set of the plurality of transducers, the particular electrical power delivered to at least the second transducer set prior to the delivery of the first electrical power to the first transducer set, and wherein the first temperature is a temperature of the portion of the shaft member after the particular electrical power is delivered to at least the second transducer set (¶[0008]- [0011], [0154]).
Regarding claim 10, Reinders further teaches the medical device system of Claim 9, wherein the particular electrical power delivered to at least the second transducer set is sufficient to cause tissue ablation via the second transducer set (¶[0029]).
Regarding claim 11, Reinders further teaches the medical device system of Claim 1, wherein the first temperature is a temperature of the portion of the shaft member prior to the controller causing electrical power to be delivered to any transducer of the plurality of transducers (Fig. 7A shows blocks 704 where temperature data may be received and block 712 where the transducers may be activated).
Regarding claim 12, Reinders further teaches the medical device system of Claim 1, wherein the first temperature is a temperature of the portion of the shaft member prior to the controller causing electrical power to be delivered to any particular transducer of the plurality of transducers to cause the particular transducer to emit energy sufficient for tissue ablation (¶[0275]).
Regarding claim 13, Reinders further teaches the medical device system of Claim 1, comprising at least a first temperature sensor configured to sense the first temperature, the second temperature, or both the first temperature and the second temperature (¶[0210]).
Regarding claim 18, Reinders further teaches the medical device system of Claim 1, wherein the shaft member comprises at least a first lumen extending between the proximal end portion of the shaft member and the distal end portion of the shaft member, and wherein the plurality of conductors are located in the first lumen (¶[0229]).
Regarding claim 19, Reinders further teaches the medical device system of Claim 1, wherein the shaft member comprises at least a first lumen extending between the proximal end portion of the shaft member and the distal end portion of the shaft member, and wherein the structure is configured to be delivered through the first lumen as the structure is percutaneously delivered toward the location within the patient (¶[0229]).
Regarding claim 20, Reinders further teaches the medical device system of Claim 1, wherein at least part of each conductor of the plurality of conductors is located within the portion of the shaft member (¶[0229]).
Regarding claim 21, Reinders further teaches the medical device system of Claim 1, wherein the structure is physically coupled to the distal end portion of the shaft member (Fig. 2; catheter 206 is connected to structure 218).
Regarding claim 22, Reinders further teaches the medical device system of Claim 1, wherein the shaft member comprises a length along the shaft member extending between the proximal end portion of the shaft member and the distal end portion of the shaft member, the length sufficient to position the proximal end portion of the shaft member at a location outside the patient during a state in which the structure is located at the location within the patient (¶[0229]).
Regarding claim 23, Reinders further teaches the medical device system of Claim 1, wherein the structure is selectively moveable between a delivery configuration in which the structure is suitably sized to be percutaneously deliverable to the location within the patient, and a deployed configuration in which the structure is sized too large to be percutaneously deliverable to the location within the patient (¶[0014]).
Regarding claim 25, Reinders in view of Stern further teaches the medical device system of Claim 1, wherein the steady-state temperature is determined sufficient to cause thermally-induced tissue cellular necrosis (any current applied in a high enough range for long enough would sufficiently cause necrosis in any tissue, although this required time and current may vary drastically depending on a variety of factors, such as tissue type).
Regarding claim 26, Reinders in view of Stern medical device system of Claim 2, wherein the third temperature is determined sufficient to cause thermally-induced tissue cellular necrosis (in that the third temperature is any temperature prior to the steady-state temperature which would result in thermally induced cellular damage, this would also result in cellular necrosis).
Regarding claim 27, Reinders further teaches the medical device system of Claim 1, wherein each transducer of the plurality of transducers comprises a respective one of a plurality of electrodes (¶[0039]).
Regarding claim 28, Reinders further teaches the medical device system of Claim 1, wherein the first temperature is a temperature of the portion of the shaft member at the start of the first time period (¶[0275]).
Regarding claim 29, Reinders further teaches the medical device system of Claim 1, wherein the portion of the shaft member does not include any of the plurality of transducers (Fig. 2; catheter 206 including shaft member contains electrical conductors 216 transducer-based device 200 is located distal to the shaft member).
Regarding claim 30, Reinders further teaches the medical device system of Claim 1, wherein the portion of the shaft member does not include any ablation transducer (Fig. 2; catheter 206 including shaft member contains electrical conductors 216 transducer-based device 200 is located distal to the shaft member).
Regarding claim 31, Reinders further teaches the medical device system of Claim 1, wherein the portion of the shaft member does not include any therapeutic transducer (Fig. 2; catheter 206 including shaft member contains electrical conductors 216 transducer-based device 200 is located distal to the shaft member). 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0310828 A1 to Reinders et al. (herein after “Reinders”) in view of U.S. Patent No. 5,906,614 to Stern et al. (herein after “Stern”), U.S. Patent No. further in view of U.S. Patent No. 5,957,920 to Baker (herein after “Baker”). 
Regarding claim 4, Reinders/Stern teaches the medical device system of Claim 1. 
However, Reinders/Stern fails to teach the medical device system wherein the second temperature is a temperature within a range of 43 to 60 degrees Celsius, inclusive.  
Baker teaches (Abstract) a therapeutic instrument and technique for delivering thermal energy to target tissue, through applying RF electrodes, at a distal portion of an electrode, to thermally treat, also referred to as to damage cells, the target tissue.
Baker further teaches the temperature which indicates cellular damage, as being within a range of 43 to 60 degrees Celsius, inclusive (Col. 13, Lines 40-55; discusses the temperature which is reached by target tissue, but does not cross a threshold into causing cell damage, this temperature level referred to as T.sub.cd, is preferably within the range 45 to 50 degrees Celsius).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Baker into the device of Reinders/Stern, as Baker teaches (Col. 3; Lines 50-67) this temperature range as being relevant to the temperature required to have the desired outcome correlated to cellular damage being induced.  
Regarding claim 5, Reinders/Stern teaches he medical device system of Claim 1. Berger further teaches the second time period is shorter than 10 minutes.  
However, Reinders/Stern fails to teach the medical device wherein the second temperature is a temperature less than or equal to 48 degrees Celsius. 
Baker further teaches the medical device wherein the second temperature is a temperature less than or equal to 48 degrees Celsius (Col. 13, Lines 40-55; discusses the temperature which is reached by target tissue, but does not cross a threshold into causing cell damage, this temperature level referred to as T.sub.cd, is preferably within the range 45 to 50 degrees Celsius). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to further incorporate the teachings of Baker into the device of Reinders/Stern as taught in the rejection of claim 4.
Regarding claim 6, Reinders/Stern teaches the medical device system of Claim 1. Baker further teaches the second time period is shorter than 1 minute (Col. 13, Lines 40-55).  
However, Reinders/Stern fails to teach the medical device wherein the second temperature is a temperature less than or equal to 60 degrees Celsius. 
Baker further teaches the medical device wherein the second temperature is a temperature less than or equal to 60 degrees Celsius (Col. 13, Lines 40-55; discusses the temperature which is reached by target tissue, but does not cross a threshold into causing cell damage, this temperature level referred to as T.sub.cd, is preferably within the range 45 to 50 degrees Celsius).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to further incorporate the teachings of Baker into the device of Reinders/Stern as taught in the rejection of claim 4.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0310828 A1 to Reinders et al. (herein after “Reinders”) in view of U.S. Patent No. 5,906,614 to Stern et al. (herein after “Stern”), further in view of U.S. Patent Publication No. 2010/0152724 A1 to Marion et al (herein after “Marion”).
Regarding claim 14, Reinders in view of Stern teaches the medical device system of Claim 13.
However, Reinders/Stern fails to teach the system wherein the first temperature sensor is located on or in the shaft member.
Marion teaches an electrosurgical system containing a probe with a radiofrequency electrode located on the distal end for thermal tissue treatments, such as monitoring and controlling temperature during ablation procedures. 
Marion further teaches (Fig. 6A; probe 10 contains a temperature sensor 70 which is mounted directly upon the shaft 13) the first temperature sensor being located on or in the shaft member. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Marion into the device of Reinders/Stern as Marion teaches (¶ [0010]- [0011]) the temperature sensor as being desirably distanced from the electrode structure so that the sensor may be removed from the influence of the electrode structure. 
Regarding claim 15, Marion further teaches the medical device system of Claim 14, wherein the distal end portion of the shaft member comprises a distal end, and the proximal end portion of the shaft member comprises a proximal end, and the first temperature sensor is located on or in the shaft member at a location closer to the distal end of the shaft member than to the proximal end of the shaft member (¶ [0008] discusses the temperature sensor as being spaced a distance away, e.g., 5 mm, from the distal tip, also referred to as the electrode structure).  
Regarding claim 16, Marion further teaches the medical device system of Claim 14, wherein the distal end portion of the shaft member comprises a distal end, and the proximal end portion of the shaft member comprises a proximal end, and wherein the first temperature sensor is located on or in the shaft member at a location closer to the proximal end of the shaft member than to the distal end of the shaft member (¶ [0008] discusses the device as having a shaft with a distal end and a proximal end, with an electrode structure located at the distal end. [0008] further discusses the temperature sensor as being spaced a distance away, e.g., 5 mm, from the distal tip, also referred to as the electrode structure).  
Regarding claim 17, Marion further teaches the medical device system of Claim 13, wherein the first temperature sensor is provided at least in part by a first conductor, at least a portion thereof located in the shaft member, and wherein the controller is configured to determine the first temperature, the second temperature, or both the first temperature and the second temperature based at least on a resistance of at least part of the first conductor (¶ [0009] discusses the temperature sensor as comprising any number of sensors, such as thermocouples, thermistors, or resistance temperature detectors).  

Claim 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0310828 A1 to Reinders et al. (herein after “Reinders”) in view of U.S. Patent No. 5,906,614 to Stern et al. (herein after “Stern”), further in view of U.S. Patent Publication No. 2015/0005758 A1 to Berger et al. (herein after “Berger”).
Regarding claim 24, Reinders in view of Stern teaches the medical device system of Claim 1.
However, Reinders/Stern fails to teach the controller is configured to determine the second temperature based at least on a predictive model and (a) information related to the first temperature, (b) information related to the first electrical power, (c) information related to the second time period, or a combination of two or all of (a), (b), and (c).
Berger teaches (¶ [0019]- [0020]) using an electrosurgical system to apply radio frequency (RF) energy to ablate tissue. The system, while employing a method of applying ablative energy to tissue, monitors the evolution of tissue damage. This tissue damage specifically relevant to the invention of Berger is the creation of steam pop, which is monitored as a function of time. 
Berger further teaches the controller is configured to determine the second temperature based at least on a predictive model and (a) information related to the first temperature, (b) information related to the first electrical power, (c) information related to the second time period, or a combination of two or all of (a), (b), and (c) (¶ [0011], [0022] and [0045] discuss the processor as being able to estimate the evolution of steam pressure in tissue, caused by the ablation energy as a function of time to predict the occurrence time of a steam pop event, which is determined based on temperature, the second temperature being at T1, which is discussed as being estimated based on a curve function or by measurements or data from as soon as the ablation starts).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Berger into the device of Reinders as Berger teaches (¶[0020]- [0023]) more efficient control to better perform procedures while minimizing safety risks to patient tissue and undesirable damage.  

Response to Arguments
Applicant’s arguments, see Remarks, filed 06/14/2022, with respect to the rejections of claims 1-3, 7-13, and 18-31 under Reinders in view of Stern and Berger have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Reinders in view of Stern. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/L.R.L./Examiner, Art Unit 3794